DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
2.         The present office action is made in response to the amendment filed by applicant on 7/25/2022. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a replacement sheet contained figures 1-2 in which figure 1 is amended, and a new sheet contained a newly-added figure 13;
B) Regarding to the specification, applicant has made changes to paragraphs [0027], [0037], [0043], [0045] and [0049] and added two new paragraphs [0025.1] and [0045.1] into the specification; and
C) Regarding to the claims, applicant has amended claims 1-2, 4, 7-8, 10-15 and 20-21, canceled claims 3 and 19, and added a new set of claims, i.e., claims 22-24, into the application. As amended and newly-added, the pending claims are claims 1-2, 4-18 and 20-24.
Election/Restrictions
3.         A review of the newly-added claims 22-24 has resulted that each of newly-added claims is further limited the subject matter recited in its base claim 1 thus the newly-added claims 22-24 are now grouped into the elected Species (II).
4.         As a result of applicant’s election on 1/28/2022 and the details as provided above, claims 1-12 and 15-24, directed to Species (II), are examined in the present office action, and claims 13-14, directed to non-elected Species (I) and (III) have been withdrawn from further consideration as being directed to non-elected Species. Applicant should note that the non-elected claims will be rejoined if the generic claim 1 is later found as an allowable claim.
Response to Arguments
5.	The amendments to the drawings, the specification and the claims as provided ,in the amendment of 7/25/2022, and applicant's arguments provided in the mentioned amendment, pages 15-27, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings as set forth in the office action of 4/29/2022, the amendments to the drawings as provided in the amendment of 7/25/2022 and applicant’s arguments provided in the mentioned amendment, pages 16-17, have been fully considered and are sufficient to overcome the objections to the drawings set forth in the mentioned office action.
B) Regarding to the objections to the specification as set forth in the office action of 4/29/2022, the amendments to the specification as provided in the amendment of 7/25/2022 and applicant’s arguments provided in the mentioned amendment, page 17, have been fully considered and are sufficient to overcome the objections to the specification set forth in the mentioned office action.
C) Regarding to the objections to the claims 1-12 and 15-21 as set forth in the office action of 4/29/2022, the amendments to the claims as provided in the amendment of 7/25/2022 and applicant’s arguments provided in the mentioned amendment, page 17, have been fully considered are sufficient to overcome the objections to the claims set forth in the mentioned office action.
However, the amendments to the claims raise new objections to the claims 1-2, 4-12, 15-18 and 20-24 as provided in the present office action.
D) Regarding to the rejections to the claims 3, 9 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 4/29/2022, the cancelation of the claims 3 and 9, and the amendments to claim 21 as provided in the amendment of 7/25/2022 and applicant’s arguments provided in the mentioned amendment, page 18, have been fully considered are sufficient to overcome the rejections to the mentioned claims set forth in the mentioned office action.
However, the amendments to the claim 21 raise new rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and new rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to the claim 21 as provided in the present office action.
E) Regarding to the rejections to the claims 1-12 and 15-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 4/29/2022, the cancelation of the claims 3 and 9 and the amendments to claims 1, 7-8, and 20-21 as provided in the amendment of 7/25/2022 and applicant’s arguments provided in the mentioned amendment, pages 19-20, have been fully considered are sufficient to overcome the rejections to the mentioned claims set forth in the mentioned office action.
However, the amendments to the claims 1, 7-8, and 20-21  raise new rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and new rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to the claims 1-2, 4-12, 15-18 and 20-24 as provided in the present office action.
F) Regarding to the rejection of claims 1-2, 9-10, 12, 20 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama (US Publication No. 2007/0070859), the rejection of claims 11 and 15 under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Miyagawa et al (Japanese reference No. 2005-39578), and the rejection of claims 16-18 under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Amitai (US Publication No. 2008/0278812) as set forth in the office action of 4/29/2022, the amendments to claims as provided in the amendment of 7/25/2022 and applicant’s arguments provided in the mentioned amendment, pages 20-27, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
6.         The replacement sheet contained figures 1-2 in which figure 1 is amended, and a new sheet contained a newly-added figure 13 submitted by applicant were received on 7/25/2022. 7.	As a result of the changes to the drawings, the application now contains a total of seven sheets of figures 1-13 which includes three sheets of figures 3-9 as originally filed on 4/27/2020, two replacement sheets contained figures 10-12 as filed on 4/27/2020, one replacement sheet contained figures 1-2 as filed on 7/25/2022, and one new sheet contained figure 13 as filed on 7/25/2022. The mentioned seven sheets of figures 1-13 are now approved by the examiner.
Specification
8.       The lengthy specification which was amended by the Pre-amendment of 4/27/2020 and amendment filed on 7/25/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	A substitute specification without the claims is required pursuant to 37 CFR 1.125(a) because the interlineations or cancellations made in the specification could lead to confusion and mistake during the issue and printing processes.  Accordingly, a substitute specific having all changes to the specification as requested in the Pre-amendment of 4/27/2020 and amendment filed on 7/25/2022 is required before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Claim Objections
10.       Claims 1-2, 4-12, 15-18 and 20-24 are objected to because of the following informalities: Appropriate correction is required.
a) In claim 1: on line 27, the feature thereof “the absence of the coating” lacks a proper antecedent basis. Should the terms “the absence” be changed to --an absence--?
b) The use of claims language in claims 1, 10-12, 15 and 20-21 is not consistent. In particular, while applicant uses the terms thereof “the guided light out of the substrate” in each of claims 1, 10-12, 15 and 20-21 (see claims 1 and 20-21 on line 9 of each claim, and claims 11-12 and 15 on line 2 of each claim); however, applicant uses the terms thereof “light waves out of the substrate” in claim 10 on line 2. Should “light waves out of the substrate” appeared in claim 10 on line 2 be changed to --the guided light out of the substrate-- to maintain a consistence in claimed language throughout all pending claims?
c) Each of claims 20 and 21 is objected for the similar reason as set forth in element a) above.
d) The remaining claims are dependent upon the objected base claim and thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 112
11.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-2, 4-12, 15-18 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is rejected because the disclosure, as originally filed, does not provide support for the feature thereof “wherein in the absence of the coating, the refractive index … by the coating” as recited in the claim on lines 27-38.
Applicant is respectfully invited to review the disclosure, as originally field, in particular, in paragraphs [0035]-[0044] and figs. 4-9 and 13 in which the disclosure, as originally filed, discloses an optical system having a substrate (20) having a first surface (26) and a second surface (28), a transparent layer (104) having an (upper) surface (107), an (antireflection/angular sensitive reflective) coating (106’), and an optical lens (82) wherein:
a1) the first surface (26) of the substrate (20) and the (upper) surface (107) of the transparent layer (104) define an interface plane wherein the coating (106’) is applied to; and
a2) the optical lens (82) is formed on a surface of the transparent layer (104) opposite the (upper) surface (107).
With such a teaching provided in the disclosure, as originally filed, then the (antireflection/angular sensitive reflective) coating (106’) is an essential/necessary element constituted the optical system. The disclosure, as originally field, does not disclose an optical system wherein the optical system has two structures in which one structure doesn’t have an (antireflection/angular sensitive reflective) coating (106’) and another structure does have an (antireflection/angular sensitive reflective) coating (106’) as claimed in the feature thereof “wherein in the absence of the coating, the refractive index … by the coating” as recited in the claim on lines 27-38.
For the purpose of examination, the optical system as recited in the claim is considered as the one comprises a coating disposed/located in the interface plane defined by the transparent layer (104) and the surface (26) of the substrate.
b) Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is rejected because the disclosure, as originally filed, does not provide support for the feature thereof “the transparent layer … by the substrate” as recited in the claim on lines 1-2  wherein there is an interface plane being defined between the first surface (26) of the substrate (20) and the (upper) surface (107) of the transparent layer (104) in which interface plane a coating (106’) is applied to. 
Applicant is respectfully invited to review the disclosure, as originally field, in particular, in paragraphs [0035]-[0044] and figs. 4-9 and 13 in which the disclosure, as originally filed, discloses an optical system having a substrate (20) having a first surface (26) and a second surface (28), a transparent layer (104) having an (upper) surface (107), an (antireflection/angular sensitive reflective) coating (106’), and an optical lens (82) wherein:
b1) the first surface (26) of the substrate (20) and the (upper) surface (107) of the transparent layer (104) define an interface plane wherein the coating (106’) is applied to; and
b2) the optical lens (82) is formed on a surface of the transparent layer (104) opposite the (upper) surface (107).
As a result of an interface plane between the first surface (26) of the substrate (20) and the (upper) surface (107) of the transparent layer (104) in which a coating (106’) is applied to then the transparent layer (104) could not be directly deposited on the surface (26) of the substrate (20) as claimed in the mentioned feature.
c) Each of claims 20 and 21 is rejected for the similar reason as set forth in element a) above.
d) The remaining claims are dependent upon the objected base claim and thus inherit the deficiency thereof.
13.	Claims 1-2, 4-12, 15-18 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,    as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected because the disclosure does not provide support for the feature thereof “wherein in the absence of the coating, the refractive index … by the coating” as recited in the claim on lines 27-38.
Applicant is respectfully invited to review the disclosure, in particular, in paragraphs [0035]-[0044] and figs. 4-9 and 13 in which the disclosure discloses an optical system having a substrate (20) having a first surface (26) and a second surface (28), a transparent layer (104) having an (upper) surface (107), an (antireflection/angular sensitive reflective) coating (106’), and an optical lens (82) wherein:
a1) the first surface (26) of the substrate (20) and the (upper) surface (107) of the transparent layer (104) define an interface plane wherein the coating (106’) is applied to; and
a2) the optical lens (82) is formed on a surface of the transparent layer (104) opposite the (upper) surface (107).
With such a teaching provided in the disclosure, then the (antireflection/angular sensitive reflective) coating (106’) is an element constituted the optical system. The disclosure does not disclose an optical system wherein the optical system has two structures in which one structure doesn’t have an (antireflection/angular sensitive reflective) coating (106’) and another structure does have an (antireflection/angular sensitive reflective) coating (106’) as claimed in the feature thereof “wherein in the absence of the coating, the refractive index … by the coating” as recited in the claim on lines 27-38.
For the purpose of examination, the optical system as recited in the claim is considered as the one comprises a coating disposed/located in the interface plane defined by the transparent layer (104) and the surface (26) of the substrate.
b) Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is rejected because the disclosure does not provide support for the feature thereof “the transparent layer … by the substrate” as recited in the claim on lines 1-2  wherein there is an interface plane being defined between the first surface (26) of the substrate (20) and the (upper) surface (107) of the transparent layer (104) in which interface plane a coating (106’) is applied to. 
Applicant is respectfully invited to review the disclosure, in particular, in paragraphs [0035]-[0044] and figs. 4-9 and 13 in which the disclosure discloses an optical system having a substrate (20) having a first surface (26) and a second surface (28), a transparent layer (104) having an (upper) surface (107), an (antireflection/angular sensitive reflective) coating (106’), and an optical lens (82) wherein:
b1) the first surface (26) of the substrate (20) and the (upper) surface (107) of the transparent layer (104) define an interface plane wherein the coating (106’) is applied to; and
b2) the optical lens (82) is formed on a surface of the transparent layer (104) opposite the (upper) surface (107).
As a result of an interface plane between the first surface (26) of the substrate (20) and the (upper) surface (107) of the transparent layer (104) in which a coating (106’) is applied to then the transparent layer (104) could not be directly deposited on the surface (26) of the substrate (20) as claimed in the mentioned feature.
c) Each of claims 20 and 21 is rejected for the similar reason as set forth in element a) above.
d) The remaining claims are dependent upon the objected base claim and thus inherit the deficiency thereof.
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 1-2, 4-12, 15-18 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) The claim is rejected by the feature thereof “a second optical element … and the substrate” as recited in the claim on lines 24-26. 
Applicant is respectfully invited to review the disclosure, in particular, in paragraphs [0035]-[0044] and figs. 4-9 and 13 in which the disclosure discloses an optical system having a substrate (20) having a first surface (26) and a second surface (28), a transparent layer (104) having an (upper) surface (107), an (antireflection/angular sensitive reflective) coating (106’), and a (second) optical lens (82) wherein:
a11) the first surface (26) of the substrate (20) and the (upper) surface (107) of the transparent layer (104) define an interface plane wherein the coating (106’) is applied to; and
a12) the optical lens (82) is formed on a surface of the transparent layer (104) opposite the (upper) surface (107).
As a result of such a structure disclosed in the disclosure then the transparent layer (104) is located/disposed between the (second) optical element (82) and the (antireflection/angular sensitive reflective) coating (106’). The mentioned feature is understood there is not any optical element located/disposed between the optical lens and the substrate.
a2) The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by the feature thereof “in the absence of the coating … by the coating” as recited in the claim on lines 27-38. The mentioned feature makes the claim indefinite because it is unclear about the structure of the optical system. In particular, it is unclear whether the optical system comprises a coating or not.
For the purpose of examination, the optical system as recited in the claim is considered as the one comprises a coating disposed/located in the interface plane defined by the transparent layer (104) and the surface (26) of the substrate.
b) Each of claims 20-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reason as set forth in element a) above.
c) Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by the feature thereof “the first major external surface … is deployed” (lines 1-2). The mentioned feature makes the claim indefinite due to the use of the term “when” in the mentioned feature. Applicant should note that the term “when” renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
d) Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reason as set forth in element c) above.
e) The remaining claims are dependent upon the objected base claim and thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
18.	Claims 1-2, 4, 8-10, 12 and 20-24, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama (US Publication No. 2007/0070859, of record) in view of Reinhorn et al (US Patent No. 6,185,015).
Hirayama discloses an eyeglass display includes an image-display optical system (1), an image-production unit (2) and a cable (3), see paragraph [0086] and fig. 1.
a) Regarding to the features recited in present claims 1, 9, 20 and 21, the eyeglass display includes an image-display optical system as disclosed in paragraphs [0086]-[0115] and shown in fig. 2 comprises the following features:
a1) the image-display optical system (1) receives an image-carrying light waves (L1) provided by the image-introduction unit (2) and an external light waves (L2) from an external screen/field;
a2) a light-transmitting substrate (11) having a first and a second mutually parallel major external surfaces (11-1; 11-2) wherein the substrate (11) is configured to receive and guide light waves (L1) indicative of an image providing by the image-introduction unit (2) via total reflection of light waves on its major external surfaces (11-1; 11-2);
a3) a reflecting surface (11a) located at one end and between the major external surfaces (11-1; 11-2) of the substrate for reflecting light waves (L1) by internal reflection, and a  half mirror (11b) disposed at other end and between the major external surfaces (11-1; 11-2) of the substrate for coupling the light waves (L1) out of the substrate; 
a4) an optical element (12) disposed on an optical path of light waves (L2) incident on the substrate (11) from the external screen/field wherein the optical element (12) is disposed adjacent and separated from the major external surface (11-1) by an air layer which is understood as a transparent layer having a refractive index of 1 which is less than the refractive index of the substrate wherein the air layer is optically attached/cemented to the major external surface (11-1) of the substrate to define an interface plane, see paragraphs [0099]-[0011] and figs. 2-3;
a5) an optical element (13) disposed on an optical path of light waves (L1, L2) wherein the optical element (13) is disposed adjacent and separated from the major external surface (11-2) by an air layer which is understood as a transparent layer having a refractive index of 1 which is less than the refractive index of the substrate wherein the air layer is optically attached/cemented to the major external surface (11-2) of the substrate to define an interface plane, see paragraphs [0099]-[0011] and figs. 2-3 wherein the lens (13) focuses light waves (L1, L2) into a user’s eye;
Since each of the air layer between the optical element (12, 13) located adjacent to its correspond major external surface (11-1; 11-2) of the substrate (11) is considered as a transparent layer having a refractive index of 1.0 which is less than the refractive index of the substrate, thus the difference in refractive indexes of the air layer and the substrate defines a critical angle such that light waves (L1) coupled/guided inside the substrate at angles greater than the critical angle are trapped within the substrate by total internal reflections from the interface plane between the major external surface (11-2) of the substrate and the transparent layer.
a6) a multi-layer coating (12a) applied to the interface plane defined by the air layer and the major external surface (11-1) of the substrate (11), and a multi-layer coating (13a) applied to the interface plane defined by the air layer and the major external surface (11-2) of the substrate (11) such that light waves coupled/guided inside the substrate and incident/impinge on the coating, which is located/disposed on the interface plane, with angles less than critical angle are guided inside the substrate and is reflected by the coating. Applicant should note that while the claim recites an (anti-reflecting/angular sensitive reflecting) coating; however, there is not any specific limitation regarding to a structure of the so-called (anti-reflecting/angular sensitive reflecting) coating being provided in the claim, and the multi-layer coating (12a, 13a) as provided by Hirayama is a coating composed of a plurality of thin layers of solid dielectric material. See paragraphs [0102]-[0105].
b) Regarding to present claim 2, the eyeglass display provided by Hirayama comprises an air layer which is understood as a transparent layer having a refractive index of 1 which is less than the refractive index of the substrate wherein the air layer is optically attached/cemented to the major external surface (11-1) of the substrate to define an interface plane, see paragraphs [0099]-[0011] and figs. 2-3.
c) Regarding to the present claim 4, the multi-layer coating (12a, 13a) as provided by Hirayama is a coating composed of a plurality of thin layers of solid dielectric material. See paragraphs [0102]-[0105].
d) Regarding to the present claim 8, each of the transparent layer in the form of an air layer wherein the air layer is optically attached/cemented to the major external surface (11-1; 11-2) of the substrate (11).
e) Regarding to present claims 10 and 12, the half mirror (11b) disposed at other end and between the major external surfaces (11-1; 11-2) of the substrate for coupling the light waves (L1) out of the substrate has a flat configuration/shape wherein the half mirror is disposed in a non-parallel to the major surfaces (11-1; 11-2) of the substrate (11).
f) Regarding to present claim 22, the major surface (11-2) faces to an eye of a viewer, see fig. 2.
g) Regarding to present claim 23, the major external surface (11-2) faces away from an eye of a viewer, see fig. 2.
h) Regarding to present claim 24, the optical elements (12, 13) each is an optical lens.
The only feature missing from the eyeglass display system provided by Hirayama is that while Hirayama disclose an air layer is located between one of the major external surfaces (11-2; 11-2) of the substrate and each of the optical elements (12; 13); Hirayama does not disclose that the transparent layer is a thin plate of refractive index material having refractive index lower than a refractive index of the substrate as claimed in each of claims 1, 20 and 21. 
However, an optical device having substrates and a lens arrangement wherein the space between substrates is an air layer or a thin plate having a refractive index lower than a refractive index of the substrate is known and suggested in the art as can be seen in the optical device provided by Reinhorn et al. In particular, Reinhorn et al discloses an optical device having substrates (30, 32) and a lens arrangement (124). In column 8, lines 42-54, Reinhorn et al discloses that the air layer located in a space between two substrates (30, 32) can be a thin plate having a refractive index lower than a refractive index of the substrate for the purpose of providing a higher mechanically stability. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the eyeglass display system provided by Hirayama by using a thin plate having a refractive index lower than a refractive index of the substrate instead of an air layer between the substrate (11) and each of the optical elements (12; 13) as suggested by Reinhorn et al for the purpose of providing a higher mechanically stability for the display system.
19.       Claims 5-6, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Reinhorn et al as applied to claim 4 above and further in view of Mukherjee et al (US Publication No. 2004/0176488).
It is noted that in the combined product provided by Hirayama and Reinhorn et al, while Hirayama discloses a multiplayer coating made by a solid dielectric material; however, Hirayama does not clearly disclose that the solid dielectric materials an aerogel or a porous solid dielectric material as recite din present claims 5-6. However, a dielectric optical element having a substrate and a layer of porous aerogel material is known to one skilled in the art as can be seen in the optical element provided by Mukherjee et al, see paragraph [0023] and fig. 1, for example. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the solid dielectric coating provided by Hirayama in the mentioned combined product by using a solid dielectric material made by a solid aerogel material as suggested by Mukherjee et al to meet a particular application which requires a low refractive index for the coating..
20.	Claims 11 and 15, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Reinhorn et al as applied to claims 1 and 10 above and further in view of Miyagawa et al (Japanese reference No. 2005-39578, of record).
It is noted that in the combined product provided by Hirayama and Reinhorn et al, while Hirayama discloses a flat half mirror (11b) disposed at other end and between the major external surfaces (11-1; 11-2) of the substrate for coupling the light waves out of the substrate wherein the flat reflecting surface (11b) is disposed in a non-parallel manner with respect to the major surfaces (11-1, 11-2), Hirayama does not positively disclose that the reflective surface of the half mirror is coated with a partially reflecting dielectric coating as claimed. However, a half mirror is coated with a partially reflecting dielectric coating is disclosed in the art as can be seen in the optical device disclosed by Miyagawa et al, see paragraph [0184] which discloses that the reflection type half mirror 23 is a dielectric multi-layer coating. 
Regarding to the feature regarding to the shape of the reflecting surface as recited in present claim 15, the use a reflecting surface in a curved shape is within the level of one skilled in the art for the purpose of adjusting the focus position of the light reflecting from the reflective surface.
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize a half mirror having a partially dielectric multi-layer coating as suggested by Miyagawa et al for the purpose of reflecting and transmitting light incident thereon and utilizing/changing the shape of the reflecting surface from a flat to a curved shape to meet a particular application.
21.       Claims 16-18, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Reinhorn et al and further in view of Amitai (US Publication No. 2008/0278812, of record).
It is noted that in the combined product provided by Hirayama and Reinhorn et al, while Hirayama discloses an imaging system having a light-transmitting substrate (11) having a first and a second mutually parallel major external surfaces (11-1; 11-2), a flat reflecting surface (11a) located at one end and between the major external surfaces (11-1; 11-2) of the substrate for reflecting light waves (L1) by internal reflection, and a flat half mirror (11b) disposed at other end and between the major external surfaces (11-1; 11-2) of the substrate for coupling the light waves out of the substrate; however, Hirayama does not explicitly disclose that the imaging system are used in a smartphone as recited in present claims 16-17. However, an imaging system having a substrate and optical elements for coupling in light waves and for coupling out light waves wherein the system is used in a hand held device such as a cellular phones is disclosed in the art as can be seen in the device provided by Amitai, see paragraphs [0002], [0008], … for example. 
Regarding to the feature that the device is a smart watch as recited in present claim 18, such feature is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the present claims 9 which discloses the device is an eyeglass frame and claims 16-17 which disclose that the device is a smart phone. Thus, absent any showing of criticality, it would have been obvious to one skilled in the art to utilize the combined product provided by Hirayama and Reinhorn et al in any mobile device as suggested by Amitai including the smart watch to meet a particular application.
Conclusion
22.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
24.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872